Citation Nr: 1701446	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation for neuropathy of the left upper extremity in excess of 10 percent prior to January 20, 2016.

2.  Entitlement to an initial evaluation for neuropathy of the left upper extremity in excess of 60percent on or after January 20, 2016.

3.  Entitlement to an initial evaluation for neuropathy of the right upper extremity in excess of 10 percent prior to January 20, 2016.

4.  Entitlement to an initial evaluation for neuropathy of the right upper extremity in excess of 70 percent on or after January 20, 2016.

5.  Entitlement to an initial evaluation for neuropathy of the left lower extremity in excess of 10 percent prior to January 20, 2016.

6.   Entitlement to an initial evaluation for neuropathy of the left lower extremity in excess of 40 percent on or after January 20, 2016.

7.  Entitlement to an initial evaluation for neuropathy of the right lower extremity in excess of 10 percent prior to January 20, 2016.

8.  Entitlement to an initial evaluation for neuropathy of the right lower extremity in excess of 40 percent on or after January 20, 2016.

9.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

10.  Entitlement to service connection for cancer of the right testicle, to include as due to herbicide exposure.

11.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2013.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in March 2015.  The case has since been returned to the Board for appellate review.  

During the pendency of the appeal, in a May 2016 rating decision, the RO increased the evaluations for the Veteran's service-connected neuropathy of the right upper extremity to 70 percent and his neuropathy of the left upper extremity to 60 percent effective January 20, 2016.  The RO also increased the evaluations for the Veteran's neuropathy of the right and left lower extremities to 40 percent each effective January 20, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues remain on appeal.

The Board also notes that the RO issued statement of the case in August 2015, which addressed claims for service connection for loss of teeth, scars, and tremors and for an increased evaluation for residuals for testicular cancer due to a § 1151claim.  The Veteran submitted a substantive appeal within 60 days of it issuance.  However, these claims have not yet been certified to the Board, and it is unclear whether the RO is undertaking any further development or adjudicative actions.  The Board also notes that the Veteran's service representative did not address these claims in the brief submitted.  Therefore, the Board will address the issues at this juncture.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 20, 2016, the Veteran's left lower extremity neuropathy more nearly approximated moderate incomplete paralysis of the sciatic nerve, but not severe incomplete paralysis.

2.  Prior to January 20, 2016, the Veteran's right lower extremity neuropathy more nearly approximated moderate incomplete paralysis of the sciatic nerve, but not severe incomplete paralysis.

3.  Since January 20, 2016, the Veteran's left lower extremity neuropathy was not productive of complete paralysis.

4.  Since January 20, 2016, the Veteran's right lower extremity neuropathy was not productive of complete paralysis.

5.  Prior to January 20, 2016, the Veteran's left upper extremity neuropathy more nearly approximated moderate incomplete paralysis of the sciatic nerve, but not severe incomplete paralysis with marked muscular atrophy.

6.  Prior to January 20, 2016, the Veteran's right upper extremity neuropathy more nearly approximated moderate incomplete paralysis of the sciatic nerve, but not severe incomplete paralysis with marked muscular atrophy.

7.  Since January 20, 2016, the Veteran's left upper extremity neuropathy was not productive of complete paralysis.

8.  On and after January 20, 2016, the Veteran's right upper extremity neuropathy was not productive of complete paralysis.

9.  The RO has granted compensation for residuals of testicular cancer, to include right testicle removal, under 38 U.S.C.A. § 1151.  



CONCLUSIONS OF LAW

1.  Prior to January 20, 2016, the criteria for a disability rating of 20 percent, but no higher, for neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

2.  Prior to January 20, 2016, the criteria for a disability rating of 20 percent, but no higher, for neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

3.  Since January 20, 2016, the criteria for a disability rating in excess of 40 percent for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

4.  Since January 20, 2016, the criteria for a disability rating in excess of 40 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).

5.  Prior to January 20, 2016, the criteria for a disability rating of 30 percent, but no higher, for neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2016).

6.  Prior to January 20, 2016, the criteria for a disability rating of 40 percent, but no higher, for neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2016).

7.  Since January 20, 2016, the criteria for a disability rating in excess of 60 percent for neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8513 (2016).

8.  Since January 20, 2016, the criteria for a disability rating in excess of 70 percent for neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8513 (2016).

9.  The claim for service connection for cancer of the right testicle is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for neuropathy of the right and left lower extremities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any additional outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded VA examinations in connection with his claims in June 2009, June 2012, and January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that, with regard to the Veteran's claims for increased evaluation for neuropathy of the extremities, there has been substantial compliance with the prior March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the March 2015 remand directed the AOJ to obtain any additional VA medical records, to secure Social Security Administration (SSA) records, and to afford the Veteran a VA examination.  The Board notes that the AOJ associated additional VA medical records with the file and obtained VA examinations in January 2016.  The AOJ also attempted to obtain the Veteran's SSA records; however, such records were not available.    

Moreover, as noted above, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in April 2013.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

I.  Service Connection for Cancer of the Right Testicle

The Veteran has perfected an appeal for entitlement to service connection for cancer of the right testicle.  However, during the pendency of the appeal, the RO granted compensation for residuals of testicular cancer, to include right testicle removal, under 38 U.S.C.A. § 1151.  The law provides that compensation under 38 U.S.C.A. § 1151 will be awarded in the same manner as if such additional disability is service-connected.  Thus, even if service connection were granted, there would be no additional benefit available to the Veteran, and the matter is moot.  The Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant.  Accordingly, the appeal as to this issue is dismissed.


II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's neuropathy of the left and right upper extremities are currently assigned a 10 percent evaluation prior to January 20, 2016,  pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Since January 20, 2016, the Veteran's neuropathy of the left upper extremity is assigned a 60 percent evaluation, and his neuropathy of the right upper extremity is assigned a 70 percent evaluation, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity, and a 40 percent rating is contemplated for moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 60 percent for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.

The Veteran's neuropathy of the left and right lower extremities is currently assigned separate 10 percent evaluation prior to January 20, 2016,  pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8520.  Since January 20, 2016, those disabilities are each assigned a 40 percent evaluation. 

Diagnostic Codes 8520-8730 addresses ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia. 38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Under Diagnostic Code 8520, ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.


A.  Neuropathy of the Upper Extremities Prior to January 20, 2016

The Veteran's left and right upper extremity neuropathy are currently assigned a 10 percent evaluation prior to January 20, 2016,  pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8513.  The evidence of record indicates that the Veteran is right-handed.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's neuropathy of the upper right and left extremities more nearly approximated moderate impairment prior to January 20, 2016.  

The Veteran was afforded a VA examination in June 2009 at which his motor function was within normal limits, but sensory function was abnormally decreased.  Reflex testing revealed biceps jerk 2+ and triceps jerk 2+ bilaterally.  His dexterity was within normal limits bilaterally, and the examiner found that the neuropathy was not affecting his joints.

In July 2009, the Veteran submitted a statement to VA regarding his neuropathy symptoms wherein he reported numbness and tingling in his hands and pain in his thumbs.

The Veteran was afforded an additional VA examination in June 2012 during which he reported experiencing burning, numbness and tingling in his hands that had gradually worsened over the years.  The examiner noted that the Veteran was experiencing severe pain and paresthesia as well as moderate numbness in the right and left upper extremities.  His muscle strength and reflexes were noted to be normal, and there was no muscle atrophy.  However, his hand and fingers showed decreased sensation during sensory testing.  The examiner opined that the upper extremities did not have incomplete or complete paralysis.  He also opined that the neuropathy did impact the Veteran's ability to work in that he could not use his hands for fine motor tasks and writing was difficult.

In October 2012, the Veteran submitted a private examination report from Dr. J.E., which included an examination of his upper extremities.  Upon examination, Dr. J.E. found excellent range of motion of both shoulders, and the Veteran had no medial or lateral epicondyle pain with palpation.  He had a positive Tinel and Phalen signs bilaterally.  The Veteran had intact sensation to pin prick in all dermatomes and decreased two point discrimination in his hands and fingers.  He could not distinguish less than 15 millimeters two point discrimination.  Based upon this examination, it appears Dr. J.E. opined that the Veteran should be receiving 20 percent disability ratings for his upper extremity neuropathy.  He also opined that, as a result of the Veteran's posttraumatic stress disorder and neuropathy, he was unable to engage in any gainful employment.  However, he did not provide a rationale for his opinion.

Based on the foregoing, it appears that Veteran experienced pain and decreased sensation during this time period.  Although the June 2012 VA examiner found that he did not have complete or incomplete paralysis, he did characterize the Veteran's pain and paresthesia symptoms as severe and reported that he was experiencing moderate numbness.  Dr. J.E.'s examination report also appears to be consistent with the June 2012 VA examination.  Thus, based on the June 2012 VA examiner's characterization of the Veteran's symptoms as severe or moderate, the evaluation performed by Dr. J.E,. and the Veteran's statements that the nature of his symptoms did not change over the relevant time period, the Board finds that the Veteran's neuropathy of the right upper extremity (major) warrants a 40 percent evaluation and his neuropathy of the left upper extremity (minor) warrants a 30 percent evaluation.   

The Board has also considered whether the Veteran is entitled to higher evaluations.  However, the evidence does not show that the Veteran has severe incomplete paralysis or complete paralysis.  As noted above, the June 2012 VA examiner specifically stated that the Veteran did not have incomplete or complete paralysis of the upper extremities.  Moreover, during this time period, his motor function was within normal limits, as was reflex testing, and there was no muscle atrophy
The Veteran has reported having numbing, tingling, and pain, and testing has revealed decreased sensation.  However, where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.    Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the left upper extremity and 40 percent for the right upper extremity under Diagnostic Code 8513.


B.  Neuropathy of the Lower Extremities Prior to January 20, 2016

In considering the evidence of record under the laws and regulations as set forth above, and in giving the Veteran the benefit of the doubt, the Board concludes that the Veteran's neuropathy of the lower extremities more nearly approximated moderate impairment.  As such, a 20 percent disability evaluation was warranted prior to January 20, 2016.

The Veteran was afforded a VA examination in June 2009 at which time he reported experiencing tingling, numbness, abnormal sensation, pain, anesthesia, weakness of the affected parts, and burning feet.  He felt as though his toes would break off and experienced a loss of sensation and a loss of balance.  The Veteran reported that his symptoms were constant.  Upon examination, the examiner found normal motor function, but decreased sensory function.  He had decreased sensation to the extremities upon light palpitation.  The right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The cerebellar function was intact with the Romberg's test and Babinski sign being negative.   Right and left dexterity were within normal limits, and the joints were not affected.

In a July 2009 statement, the Veteran reiterated his symptoms and stated that he had almost fallen several times as a result of the loss of sensation in his feet.

The Veteran was provided an additional VA examination in June 2012 during which the examiner noted that the Veteran was experiencing severe pain and paresthesia and moderate numbness.  Muscle strength testing was normal, as were his reflexes.  No muscle atrophy was found, and his gait was also normal.  The Veteran did have decreased sensation to the feet bilaterally.  The examiner indicated that the Veteran's lower extremity nerves were normal and did not indicate the presence of complete or incomplete paralysis.  He also opined that the Veteran's neuropathy did impact his ability to work in that he could not stand or walk for long periods.

In October 2012, the Veteran submitted a private examination report from Dr. J.E., which included an examination of his lower extremities.  Upon examination, Dr. J.E. found excellent range of motion of the hips, knees, and ankles with no knee instability.  The Veteran did have decreased sensation to vibration from approximately two inches below his patellas all the way to his toes.  Based upon this examination, it appears the examiner opined that the Veteran should be receiving 20 percent disability ratings for his lower extremity neuropathy.  He also opined that, as a result of his posttraumatic stress disorder and neuropathy, the Veteran was unable to engage in any gainful employment.  However, the examiner did not provide a rationale for his opinion.

The Board finds that the evidence of record indicates that the Veteran had experienced pain and decreased sensation during this time period.  Although the June 2012 VA examiner found no complete or incomplete paralysis, he also characterized the Veteran's pain and paresthesia symptoms as severe and reported that he was experiencing moderate numbness.  Dr. J.E.'s examination of the Veteran also appears to be consistent with the June 2012 VA examination report.  Thus, based on the June 2012 VA examiner's characterization of the Veteran's symptoms as severe or moderate, the evaluation performed by Dr. J.E,. and the Veteran's statements regarding the nature of his symptoms, the Board finds that the Veteran's neuropathy of the right and left upper extremities warrant separate 20 percent evaluations.

The Board has also considered whether the Veteran is entitled to higher evaluations.  However, the evidence does not show that the Veteran has severe incomplete paralysis with marked muscular atrophy or complete paralysis.  As noted above, the June 2012 VA examiner specifically stated that the Veteran did not have incomplete or complete paralysis of the upper extremities.  Moreover, during this time period, his motor function was within normal limits, as was reflex testing, and there was no muscle atrophy.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.    Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for neuropathy of the lower extremities under Diagnostic Code 8520.


C.  Neuropathy of the Upper Extremities On or After January 20, 2016

Since January 20, 2016, the Veteran's left upper extremity neuropathy has been assigned a 60 percent evaluation and his right upper extremity neuropathy has been assigned a 70 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8513.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an increased evaluation on or after January 20, 2016, is not warranted for these disabilities.

The Veteran was afforded a VA examination in January 2016 at which time he reported progressive numbness, tingling, and pain.  The examiner indicated that the Veteran was experiencing severe, constant pain and severe paresthesia and numbness.  There was no muscle atrophy found, and muscle strength testing revealed 4/5 results for the elbow, wrist, grip and pinch bilaterally.  Sensory testing was decreased, but the Veteran's reflex testing was normal.  The examiner opined that there was severe incomplete paralysis of the right and left radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and the long thoracic nerve.  The examiner also opined that the Veteran's neuropathy did not impact his ability to work.

The Veteran's VA medical records indicate treatment for his neuropathy; however, these records do not provide evaluations with the findings necessary to evaluate the Veteran's claims under the rating criteria.

The Board finds that the Veteran is not entitled to a higher evaluation.  In order to warrant a higher evaluation under Diagnostic Code 8513, the rating criteria requires compete paralysis.  The examiner specifically found that he had severe incomplete paralysis, and there was no finding of complete paralysis.  Moreover, there was no muscle atrophy, and he retained 4/5 muscle strength.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of an increased evaluation under Diagnostic Code 8513 for the right and left lower extremity neuropathy.




D.  Neuropathy of the Lower Extremities On and After January 20, 2016

The Veteran's left and right lower extremity neuropathy are currently assigned a 40 percent disability evaluation,  pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8520, since January 20, 2016.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an increased evaluation for the Veteran's lower extremities is not warranted.

The Veteran was afforded a VA examination in January 2016 during which he reported progressive numbness, tingling, and pain.  The examiner reported that the Veteran was experiencing severe, constant pain and severe paresthesia and numbness.  There was no muscle atrophy found, and muscle strength testing revealed 4/5 results for the knees and ankles bilaterally.  Sensory testing was decreased, but the Veteran's reflex testing was normal.  The examiner opined that there was moderately severe incomplete paralysis of the right and left sciatic nerve, severe incomplete paralysis of the right and left external popliteal nerve, and severe incomplete paralysis of the right and left musculocaneous nerve, anterior tibia nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and the illio-inguinal nerve.  The examiner also opined that the Veteran's neuropathy did not impact his ability to work.

The Veteran's VA medical records indicate treatment for his neuropathy; however, these records do not provide evaluations with the findings necessary to evaluate the Veteran's claims under the rating criteria.

The Board finds that the Veteran is not entitled to a higher evaluation.  A higher evaluation of 60 percent is not warranted unless the evidence shows nerve damage that is severe and with marked muscular atrophy.  An evaluation of 80 percent is not for warranted unless complete paralysis is found.  Here, neither complete paralysis, nor muscle atrophy has been shown.  Accordingly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent under Diagnostic Code 8520 for the right and left lower extremity neuropathy.
E.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's neuropathy of his upper and lower extremities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the rating criteria contemplate his chief complaints and manifestations, which include pain, numbness, tingling, and loss of sensation.  Moreover, as discussed above, there are higher ratings available under the diagnostic codes for the disorder, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lower and upper extremity neuropathy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Finally, the Board notes that to the extent that a claim for TDIU was raised by the Veteran's neuropathy claims, the Veteran's TDIU claim is being remanded for further development and is addressed in the remand below.


ORDER

An initial evaluation of 20 percent, but no higher, for neuropathy of the left lower extremity prior to January 20, 2016, is granted.

An initial evaluation of 20 percent, but no higher, for neuropathy of the right lower extremity prior to January 20, 2016, is granted.

An initial evaluation in excess of 40 percent for neuropathy of the left lower extremity on or after January 20, 2016, is denied.

An initial evaluation in excess of 40 percent for neuropathy of the right lower extremity on or after January 20, 2016, is denied.

An initial evaluation of 30 percent, but no higher, for neuropathy of the left upper extremity prior to January 20, 2016, is granted.

An initial evaluation for 40 percent, but no higher, for neuropathy of the right upper extremity prior to January 20, 2016, is granted.

An initial evaluation in excess of 60 percent for neuropathy of the left upper extremity on or after January 20, 2016, is denied.

An initial evaluation in excess of 70 percent for neuropathy of the right upper extremity on or after January 20, 2016, is denied.

The appeal for the issue of entitlement to service connection for cancer of the right testicle is dismissed.



REMAND

The RO has previously noted that the Veteran's TDIU claim was no longer an issue, as the Veteran was rated at 100 percent for his service-connected disabilities.  However, the Board notes that the Veteran has only been in receipt of a 100 percent combined evaluation since January 20, 2016.   Prior to that time, his combined evaluation was 60 percent.  

Moreover, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain a TDIU rating, even where a 100 percent schedular rating has also been granted.  Here, while the Veteran is receiving SMC under 38 U.S.C.A. § 1114(k) for anatomical loss of a creative organ, the Veteran is not receiving SMC under 38 U.S.C.A. § 1114(s).  As such, a remand is necessary for further development of the Veteran's TDIU claim.

The Board also notes that the Veteran was afforded a VA examination in connection with his claim for service connection for a skin disorder.  The examiner opined that the Veteran's skin cancer was less likely than not caused by his military service.  However, he then noted that the Veteran was exposed to a lot of sunlight both in service and thereafter and opined that it is well known that sunlight can cause skin cancer.  Thus, it is unclear whether the Veteran's sun exposure in service caused or contributed to his skin cancer.  Moreover, the VA examiner did address whether the Veteran's skin cancer was the result of herbicide exposure in his opinion.  Therefore, an additional medical opinion is needed.  Stegall v. West, 11 Vet. App. 268 (1998).   

Additionally, the Board cannot find a copy of the July 2012 VA examination for the Veteran's skin disorder associated with the claims file per the March 2015 remand directives.  Review of the claims file appears to show that a July 2012 dermatology skin consultation was associated with the claims file, but no VA examination.  Thus, the AOJ should attempt to obtain the July 2012 VA examination and associate it with the file.  Stegall v. West, 11 Vet. App. 268 (1998).   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include the July 2012 VA dermatology examination.  If the examination report is not available, the file should be properly documented.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any skin disorders that have been present since the Veteran filed his claim, to include squamous cell carcinoma, basil cell carcinoma, and "LSC" or prurigo of the testicles.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the skin disorder is casually or etiologically related to his military service, to include sun exposure and his herbicide exposure therein (regardless of the fact that it may not be presumed to be associated with herbicide exposure).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ should complete all needed for development for the issue of entitlement to TDIU, to include consideration of whether an evaluation, examination, and/or opinion should be obtained.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


